Citation Nr: 0811740	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1943 to November 1945.  The veteran served in the 
European Theater during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas.  The RO granted service 
connection for PTSD, rated at 30 percent, and denied service 
connection for bilateral hearing loss and tinnitus.

In February 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

In May 2008, the veteran's motion to advance the appeal on 
the Board's docket was granted due to good and sufficient 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD symptoms are not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for rating mental disorders read as 
follows:

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

The United States Court of Appeals for Veterans Claims 
(Court) has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging from 41 to 50 are defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his PTSD warrants a rating higher 
than 30 percent.  

A review of the evidence of record does not support the grant 
of a 50 percent rating for post-traumatic stress disorder.  
The probative and persuasive evidence fails to show that the 
veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as discussed in the criteria for a 50 percent 
rating.

In a letter dated November 2005, a private physician 
indicated that the veteran had symptoms of PTSD and noted 
that he had marked sleep disturbances which were suppressed 
with sleep medications.  The physician also noted that the 
veteran might need antidepressants in the future.

On VA examination in July 2006, the veteran was noted to have 
worked in a number of jobs for a time after service.  In 
1952, however, the veteran began employment with Cessna 
Aircraft as a welder and remained there until his retirement 
in 1985.  The veteran then worked for another company hauling 
trailers, and then ran a Girl Scout camp for two years.  The 
examiner did not indicate that the veteran's PTSD interfered 
with his employment.  Regarding familial relationships, the 
veteran has been married twice, and his second marriage 
occurred in 1979.  He is still married to this individual, 
and gets along "alright" with his spouse.  Regarding social 
relationships, the veteran reported having some friends, but 
he is not the type of person to go out much.  The veteran 
reported that although his wife participates in activities 
with senior citizens, he does not like crowds or noise.  The 
veteran does not visit his friends, although one family 
visits the veteran on occasion.  The veteran also has some 
friends who drop by to visit.  The veteran enjoys fishing and 
driving around.  The veteran takes Zoloft and Ativan for his 
sleep medication, but does not take any other medications 
relating to his PTSD.  

The veteran did not have impairment of thought process or 
communication.  Regarding delusions and hallucinations, the 
veteran, several times over the past few years, has heard his 
name called when he is home alone.  The veteran's eye contact 
and interaction during the examination was good.  He denied 
suicidal or homicidal thoughts, intent, or plans.  The 
veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  The veteran was 
fully oriented to person, place, and time.  The veteran did 
not note any memory loss or impairment.  He did not have 
obsessive thinking or ritualistic behavior which interferes 
with routine activities.  The veteran was a little bit slow 
to respond to questions by the examiner, but otherwise the 
examiner did not note any abnormalities in his rate and flow 
of speech.  The veteran did not have impaired impulse 
control.  

The examiner noted that the veteran experienced the PTSD by 
recurrent and intrusive distressing recollections and dreams, 
including images, thoughts or perceptions.  He acted or felt 
as if the traumatic events were recurring.  The veteran 
experienced intense psychological distress at exposure to 
internal or external cues that symbolize or resembled aspects 
of traumatic events.  The veteran avoided thoughts, feelings, 
or conversations associated with in-service trauma.  The 
veteran took efforts to avoid activities, places, or people 
that aroused recollection of the trauma events.  The veteran 
felt detached and estranged from other individuals, and had a 
restricted range of affect.  The veteran had difficulty 
falling asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The veteran experienced all of the above 
symptoms for more than month.

The examiner noted that the veteran's PTSD caused clinically 
significant distress or impairment in social, occupational or 
other important areas of functioning.  The veteran preferred 
to work where he could be alone or with only two to three 
other people.  The veteran did not have significant 
difficulty in getting along with others at work, but his PTSD 
affected his social life negatively in that he has never felt 
like socializing, going to crowded areas, or staying still 
for very long.  The veteran would attend recreational 
activities for his children when his work permitted, but went 
there for his children's benefits, as he did not enjoy the 
games and other activities.  The examiner assigned a GAF 
score of 50.

The Board finds that the evidence does not show that the 
veteran meets the criteria for a 50 percent rating.  The 
evidence does not show that the veteran has occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

With regard to difficulty in establishing effective work and 
social relationships, the Board acknowledges that the veteran 
does not have many friends and does not attend social 
gatherings.  However, he has been married since 1979 and 
generally has a good relationship with his wife, although 
they occasionally argue.  The record does not indicate that 
the veteran has difficulty establishing effective work 
relationships.  Additionally, he does not have memory loss, 
impairment of thinking, or panic attacks occurring more than 
once a week.  Therefore, an increased rating to 50 percent is 
not warranted.

The criteria for a 70 percent rating are not met either.  The 
veteran's PTSD clinical picture does not reflect symptoms 
such as impaired impulse control, neglect of personal 
appearance, and the inability to establish and maintain 
effective relationships.  Regarding a 100 percent rating, the 
veteran does not have total occupational and social 
impairment either.  

The Board acknowledges the statements made by the veteran 
regarding his experiences during World War II, including his 
discussion of nearly getting captured while in a 
"horseshoe" of enemy soldiers, as well has his other 
accounts of his service in Europe.  The Board has considered 
the letters from the veteran's sister (M.O.) dated March 2007 
and another private individual's statement dated November 
2005.  The Board also acknowledges the testimony of the 
veteran and his wife at the hearing, and notes that the 
veteran has arguments with his wife and apparently is easily 
angered.  The Board also acknowledges that the veteran 
receives medication for his PTSD.  The Board also notes the 
veteran and his wife's accounts of their daily lives and how 
the veteran's PTSD affects them.

However, as discussed above, the preponderance of the 
evidence does not indicate that the veteran meets the 
criteria for a rating in excess of 30 percent.  At no time 
since the filing of the veteran's claim for service 
connection has his PTSD been more disabling than 30 percent 
disabling.  Fenderson, supra.  

An extraschedular evaluation has been considered under 38 
C.F.R. § 3.321(b)(1); however, there is no evidence that the 
veteran's PTSD has resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.

The claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in September 2005 prior to the initial 
adjudication of the claim in August 2006.  A letter was also 
sent in May 2005.  The VCAA letter notified the veteran of 
VA's and of his responsibilities with relevance to his claim.  
The letter informed the veteran that he should submit any 
evidence in his possession relevant to his claim.  The Board 
finds that VA has satisfied the four elements of Pelegrini, 
supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  The appellant was sent a letter compliant with 
Dingess in March 2006, prior to the initial adjudication of 
the veteran's claim in August 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The appellant has not 
been prejudiced.  The record establishes that the appellant 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has shown actual knowledge of the information 
necessary to support his claim.  The veteran understands that 
medical evidence would assist in supporting his claim; he has 
assisted the RO in obtaining a letter from his physician 
regarding his claim for PTSD.  The veteran has thus shown 
actual knowledge of the requirements necessary to support his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and private medical records.  

Some of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Here, the veteran has not been 
prejudiced.  Service connection has been granted for the 
veteran's PTSD claim and personnel records from the veteran's 
service over fifty years ago would not be probative regarding 
his current disability.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As discussed earlier, the veteran has been provided with an 
examination by VA in July 2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In this case, the veteran maintains that he has tinnitus and 
bilateral hearing loss due to his service.  The veteran 
asserts that he utilized a 155 howitzer gun and that the 
explosions while using this gun caused damage to his hearing.  
A separation examination performed in November 1945 indicated 
that the veteran had 15 out of 15 whispered voice 
bilaterally.

Current medical records indicate however that the veteran 
complains of and receives treatment for bilateral hearing 
loss and tinnitus.  The veteran has indicated that, after 
service, he was not exposed to any acoustic trauma.

Two VA examinations have been performed.  At the first VA 
examination in January 2005, the examiner reviewed the 
veteran's claims file and indicated that she would not be 
able to determine the etiology of the veteran's tinnitus or 
hearing loss without resorting to speculation, as an ear 
disease examination was required.  At the second VA 
examination performed in July 2005, the record reflects that 
the examiner did not have access to the veteran's claims 
file.  The examiner indicated that the veteran's hearing loss 
was not at least as likely as not to be related to military 
noise exposure, as the examiner indicated that the veteran 
was a truck driver and welder.  As noted above, the veteran 
has denied exposure to acoustic trauma.  The VA examiner did 
not discuss the veteran's tinnitus.  As the examiner did not 
indicate that she had access to the veteran's claim file, 
that hinders the probative value of the examination. 

The veteran has submitted a letter from a private physician, 
dated March 2007, indicating that the veteran's hearing loss 
occurred in the military.  This physician, however, also did 
not have access to the veteran's claims file.  

Based on the above, the Board finds that there is, currently, 
insufficient medical information to determine whether service 
connection is warranted for the veteran's bilateral hearing 
loss and tinnitus.  Of the two medical professionals who were 
able to express an opinion regarding the veteran's hearing 
loss, it appears that neither had access to the veteran's 
claims file.  This limits the probative value of the 
statements made.  Neither expressed an opinion regarding the 
veteran's tinnitus.  Additional action is therefore needed.

Further, the veteran has not received a VCAA notice 
specifically addressing his hearing loss and tinnitus.  
Corrective action in this regard is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate whether he or she 
reviewed the veteran's claims folder.  All 
studies or tests deemed necessary by the 
examiner should be performed.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that such disability is related 
to service, to include any acoustic trauma 
incurred in service. Any and all opinions 
expressed must be accompanied by a 
complete rationale.  If the examiner 
cannot determine whether the veteran's 
bilateral hearing loss and/or tinnitus was 
caused by service without resorting to 
speculation, he or she must so state.

3.  Thereafter, the bilateral hearing loss 
and tinnitus issues should be 
readjudicated.  If the benefits sought are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


